Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elias Soupos, Reg. No. 57,375 on 12/14/21.

Amend Claims 1, 4, 5, and 7-10 as follows:

1.	An arrangement, comprising:
a module insertable into a housing; and
, the slide-in compartment comprises a receiving opening, 
wherein the module is reversibly removable from the slide-in compartment,
wherein the module has at least a partial open skeleton structure,
wherein at least one of at least one a compartment rear wall, [[or]] a compartment base, or a compartment roof forms at least one module side wall, a module rear wall, a module base a module roof, respectively, when the module is inserted into the housing,
wherein the 
wherein the at least one 

4.	The arrangement according to claim 1, wherein the at least one side of compartment base side of compartment roof 

n insertion direction of 

7.	The arrangement according to claim 1, wherein the module comprises a base body incorporating [[the]] a module front wall and the module rear wall wherein parallel elongate strip parts extend between the module front wall and the module rear wall, a longitudinal extension whereof spaces apart the module front wall and the module rear wall, and wherein at least one of the parallel elongate strip parts has a guide leg configured to cooperate with a guide counter-element.  

8.	The arrangement according to claim 7, wherein at least one of an outer edge of the guide leg projects freely outwards, [[and/]]or of the parallel elongate strip parts a single one of the guide leg.  

9.	The arrangement according to claim 7, wherein the at least one of the parallel elongate strip parts , the three legs comprising a single one of the guide leg and two mounting legs, and wherein each of the three legs inclined with respect to one another and have a projecting outer edge.  

of the parallel elongate strip parts .

Terminal Disclaimer
The terminal disclaimer filed on 12/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/060,090 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	REASONS FOR ALLOWANCE
Claims 1 and 4-10 are allowed due to the current applicant amendments and reasons indicating allowable subject matter of now cancelled claim 3 as set forth in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2019/192688 is a related application to the instant application.  US 10,277,015 is a US patent of a document cited by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  12/18/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835